                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

GERMMA HAMMOND, on behalf of
himself and all other similarly situated             Civil Action No.3:19-cv-01099
employees,                                           Honorable Aleta A. Trauger

                   Plaintiffs,

       v.
                                                     JURY DEMAND
FLOOR AND DECOR OUTLETS OF
AMERICA, INC.,

                   Defendant.

               DECLARATION OF LINCOLN O. BISBEE IN SUPPORT OF
                    MOTION FOR ADMISSION PRO HAC VICE

       I, Lincoln O. Bisbee, declare under oath:

       1.      I am an attorney with the law firm Morgan, Lewis & Bockius LLP, located at 1111

Pennsylvania Avenue, N.W. Washington, DC 20001. My telephone number is (202) 739-3000

and my email address is lincoln.bisbee@morganlewis.com.

       2.      I wish to be admitted pro hac vice on behalf of Defendant in the above-styled action.

       3.      I am not a resident of the Middle District of Tennessee, and I do not maintain an

office to practice law in the Middle District of Tennessee.

       4.      I am a member in good standing of the bar for the United States District Court for

the District of Columbia. A true and correct Certificate of Good Standing from the United States

District Court for the District of Columbia is attached hereto as Exhibit A.

       5.      No disciplinary proceedings by any disciplinary authority or any court or any

criminal charges have been instated against me.

       6.      I hereby acknowledge my responsibility for compliance with all rules of this Court

and agree to confer disciplinary jurisdiction upon this Court for any alleged misconduct arising in



     Case 3:19-cv-01099 Document 19 Filed 02/03/20 Page 1 of 3 PageID #: 56
the course of this proceeding.

       7.      I have associated with Katharine R. Cloud and Keane A. Barger of the law firm of

Riley Warnock & Jacobson, PLC, 1906 West End Avenue, Nashville, Tennessee 37203, for my

appearance pro hac vice in this matter.

       8.      I declare under oath on this 3rd day of February 2020 that the foregoing is true and

correct.

                                                     /s/ Lincoln O. Bisbee
                                                     Lincoln O. Bisbee
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     1111 Pennsylvania Avenue, N.W.
                                                     Washington, DC 20001
                                                     Tel: (202) 739-3000
                                                     Fax: (202) 739-3001
                                                     lincoln.bisbee@morganlewis.com




     Case 3:19-cv-01099 Document 19 Filed
                                      - 2 -02/03/20 Page 2 of 3 PageID #: 57
                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served upon the following

via the Court’s ECF system:

       YEZBAK LAW OFFICES PLLC
       Charles P. Yezbak, III
       N. Chase Teeples
       2002 Richard Jones Road, Suite B-200
       Nashville, TN 37215
       Tel.: (615) 250-2000
       Fax: (615) 250-2020
       yezbak@yezbaklaw.com
       teeples@yezbaklaw.com

       McGILLIVARY STEELE ELKIN LLP
       Gregory K. McGillivary
       Diana J. Nobile
       Hillary LeBeau
       1101 Vermont Avenue NW, Suite 1000
       Washington, D.C. 20005
       Tel.: (202) 833-8855
       Fax: (202) 452-1090
       gkm@mselaborlaw.com
       djn@mselaborlaw.com
       hdl@mselaborlaw.com

       Attorneys for Plaintiffs

this the 3rd day of February 2020.

                                                    /s/ Keane A. Barger




    Case 3:19-cv-01099 Document 19 Filed
                                     - 3 -02/03/20 Page 3 of 3 PageID #: 58
